DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 12/23/2019 and 8/21/2020 have been considered by the examiner

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 20190344791)

Regarding claim 1, Kim teaches a vehicle control device comprising: a preceding vehicle recognition unit configured to recognize a preceding vehicle ahead of a host vehicle and behavior of the preceding vehicle; (Kim Fig 2, see preceding vehicle stop determiner 240 and preceding vehicle start determiner 250 [0074] ”The preceding vehicle stop determiner 240 may confirm whether the preceding vehicle is stopped or the stop state of the preceding vehicle. See also [0080] “The preceding vehicle start determiner 250 may determine the start of the preceding vehicle after the stop”.) a travel control unit configured to, if the preceding vehicle recognition unit detects that the preceding vehicle stops, perform stop control of the host vehicle, (Kim [0055] ”The controller 120 may control the vehicle driving unit to start or stop the vehicle based on the result of determination of the start of the preceding vehicle”.) and if the preceding vehicle recognition unit detects that the preceding vehicle starts to travel, perform start control of the host vehicle; (Kim [0055] “The controller 120 may control the vehicle driving unit to start or stop the vehicle based on the result of determination of the start of the preceding vehicle”.) and a situation monitoring unit configured to monitor a peripheral situation expressing a situation around the host vehicle or a host vehicle situation expressing a situation of the host vehicle itself, wherein after the preceding vehicle stops and before the host vehicle starts to travel, if the situation monitoring unit does not detect a predetermined change of the peripheral situation or the host vehicle situation, the travel control unit performs the start control at a normal control amount, (Kim, see Fig 2, see traffic signal determiner 210 and road congestion determiner 220, and host vehicle stop determiner 230, [0059] “The traffic signal determiner 210 may check and identify the state of the traffic signal related to the lane on which the vehicle is traveling”, see also [0064] “the road congestion determiner 220 may check or confirm the congestion state of the road based on the speed of the host vehicle received from the vehicle sensor 110, the speed of another vehicle adjacent to the host vehicle, the distance between the host vehicle and another vehicle, the distance between other vehicles adjacent to the host vehicle, the number of another vehicle exiting around the host vehicle, etc.”, see also [0067] “The host vehicle stop determiner 230 may determine the stop state of a host vehicle, that is whether the host vehicle is stopped or not”.) and if the situation monitoring unit detects the predetermined change of the peripheral situation or the host vehicle situation, the travel control unit performs the start control at a control amount that is suppressed compared with the normal control amount or cancel the start control. (Kim [0095] “if the speed of the other vehicle located in the adjacent lane of the vehicle is equal to or higher than a predetermined speed or the speed change of the other vehicle is increased, the preceding vehicle start determiner 250 may adjust the reference values delayed thereby reduce the accident risk”.)

Regarding claim 2, Kim teaches the vehicle control device according to claim 1, further comprising a timer configured to measure stop time of the host vehicle or the preceding vehicle, wherein: the situation monitoring unit is configured to monitor the stop time that is measured by the timer as the peripheral situation or the host vehicle situation; (Kim [0070] “the host vehicle stop determiner 230 may determine that the host vehicle is in the stop state if the speed of the host vehicle is maintained at the predetermined host vehicle stopping speed or lower and is maintained for a predetermined vehicle stopping time”) and after the preceding vehicle stops and before the host vehicle starts to travel, if the situation monitoring unit does not detect the stop time that is longer than predetermined time, the travel control unit performs the start control at a normal acceleration, and if the situation monitoring unit detects the stop time that is longer than the predetermined time, the travel control unit performs the start control at an acceleration that is suppressed compared with the normal acceleration. (Kim [0090] “the host vehicle stopping speed and the host vehicle stopping time as a threshold value or threshold value for determining the stop state of the host vehicle, the preceding vehicle stopping speed, the preceding vehicle stopping time, the start speed, the acceleration time, the start distance and the distance changing time as the reference value or threshold value for determining the stop state or start state of preceding vehicle may be set depending on the driving environment of the vehicle”.)

Regarding claim 3, Kim teaches the vehicle control device according to claim 1, wherein after the preceding vehicle stops and before the host vehicle starts to travel, if the situation monitoring unit does not detect the predetermined change of the peripheral situation, the travel control unit performs the start control at the normal acceleration or a normal start timing, (Kim [0085] In one embodiment, the preceding vehicle start determiner 250 may determine that the preceding vehicle start after stop when at least one of the conditions of the speed change of the preceding vehicle and the distance change from the host vehicle is satisfied“. In this situation the controller will perform the start control at the normal timing) and if the situation monitoring unit detects the predetermined change of the peripheral situation, the travel control unit performs the start control at an acceleration that is suppressed compared with the normal acceleration or a start timing after the normal start timing. (Kim [0086] “the preceding vehicle start determiner 250 may determine that the preceding vehicle does not start if the traffic signal in front of the host vehicle is a stop signal regardless of other conditions”. In a situation where the traffic signal determines a change such as a stop signal, the start control is suppressed and the start control will be after the normal start timing.)

Regarding claim 4, Kim teaches the vehicle control device according to claim 2, wherein if the stop time is less than or equal to the predetermined time, the situation monitoring unit resets the timer. (Kim, see Fig 4, item S440, [0118] “In step S440, the reference value may be reset. Specifically, if it is determined that the road in which the host vehicle travels is in the congestion state, the controller 120 may change or reset the reference values related to the time and the distance for determining the stop of the host vehicle, the stop of the preceding vehicle, the start of the preceding vehicle”.)

Regarding claim 5, Kim teaches the vehicle control device according to claim 2, wherein if the situation monitoring unit detects the stop time that is longer than the predetermined time, the travel control unit increases a suppressing amount of the acceleration more as the stop time is longer. (Kim [0119] “in a road congestion state, the controller 120 may reset the time-related reference values 

Regarding claim 6, Kim teaches the vehicle control device according to claim 2, wherein after the preceding vehicle stops and before the host vehicle starts to travel, the travel control unit cancels the start control in a case where the situation monitoring unit detects an obstacle ahead of the host vehicle that did not exist when the host vehicle was stopped. (Kim [ [0122] “In step S440, it may be determined whether the preceding vehicle has started or not. Specifically, in the case of a road congestion situation, the controller 120 may determine the start state of the preceding vehicle based on the adjusted reference values”. See also Fig 2, item 220 [0095] “if the speed of the other vehicle located in the adjacent lane of the vehicle is equal to or higher than a predetermined speed or the speed change of the other vehicle is increased, the preceding vehicle start determiner 250 may adjust the reference values for determining the start of the preceding vehicle departure”. In this situation the preceding vehicle start determiner may determine that the preceding vehicle has not started even if the preceding vehicle moves greater than the predetermined start distance, see [0086], hence similarly with the case of an obstacle detected that was not detected when the host vehicle was stopped, cancelling the start control when an obstacle is ahead of the host vehicle to prevent a possible accident.) 

Regarding claim 7, Kim teaches the vehicle control device according to claim 2, wherein the travel control unit is configured to set the acceleration of the host vehicle to be less than an acceleration of the preceding vehicle that is recognized by the preceding vehicle recognition unit. (Kim [0090] “the host vehicle stopping speed and the host vehicle stopping time as a threshold value or threshold value for determining the stop state of the host vehicle, the preceding vehicle stopping speed, the preceding vehicle stopping time, the start speed, the acceleration time, the start distance and the 

Regarding claim 8, Kim teaches the vehicle control device according to claim 3, wherein: the situation monitoring unit is configured to monitor a predetermined area around the host vehicle as the peripheral situation; (Kim, see Fig 3, items S330 for determining speed and moving distance of preceding vehicle, S340 for determining traffic signal and S430 for determining road congestion) and after the preceding vehicle stops and before the host vehicle starts to travel, if the situation monitoring unit detects in the predetermined area another vehicle that did not exist when the host vehicle was stopped, the travel control unit performs the start control at the acceleration that is suppressed compared with the normal acceleration. (Kim [0095] “if the speed of the other vehicle located in the adjacent lane of the vehicle is equal to or higher than a predetermined speed or the speed change of the other vehicle is increased, the preceding vehicle start determiner 250 may adjust the reference values for determining the start of the preceding vehicle departure”.)

Regarding claim 9, Kim teaches the vehicle control device according to claim 3, wherein: the situation monitoring unit is configured to monitor a predetermined area around the host vehicle as the peripheral situation; (Kim, see Fig 3, items S330 for determining speed and moving distance of preceding vehicle, S340 for determining traffic signal and S430 for determining road congestion) and after the preceding vehicle stops and before the host vehicle starts to travel, if the situation monitoring unit detects in the predetermined area the other vehicle that did not exist when the host vehicle was stopped, the travel control unit performs the start control at the start timing after the normal start timing. (Kim [0095] “if the speed of the other vehicle located in the adjacent lane of the vehicle is equal to or higher than a predetermined speed or the speed change of the other vehicle is increased, the preceding vehicle start determiner 250 may adjust the reference values for determining the start of the preceding vehicle departure.”.)

Regarding claim 10, Kim teaches the vehicle control device according to claim 8, wherein the travel control unit performs the start control in a case where the situation monitoring unit detects that the other vehicle starts to travel or a distance between the host vehicle and the other vehicle becomes larger than or equal to a predetermined distance. (Kim [0084] “the preceding vehicle start determiner 250 may determine the start of the preceding vehicle based on the distance change between the host vehicle and the preceding vehicle. For example, if the distance between the preceding vehicle and the host vehicle is equal to or greater than a predetermined start distance (e.g., 10 m) and the distance change between the preceding vehicle and the host vehicle is maintained for a predetermined distance changing time (e.g., 5 seconds), the preceding vehicle start determiner 250 may determine that the preceding vehicle starts”.)

Allowable Subject Matter

Claim 11 is objected to as being dependent upon rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
1.	The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 11, the prior art does not teach or suggest, in addition to the other limitations, wherein before the host vehicle reaches a position where the preceding vehicle stopped, the travel 

Prior Art

The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a vehicle control device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661                                                                                                                                                                                                        




/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661